DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 9, 11, 15, and 18 are objected to because of the following informalities:
In claim 5, line 4, delete “the” from “occurred at the any”.
In claim 9, line 5, “at the last least” should read “at the at least”.
In claim 11, line 2, “air operated valved” should read “air operated valves”.
In claim 15, line 4, delete “the” from “occurred at the any”.
In claim 19, line 5, “at the last least” should read “at the at least”.
Appropriate correction is required.
Claim Interpretation
In line 4 of claims 9 and 19, “at the last least four drainage AOVs” is being interpreted as “at the at least four drainage AOVs”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the microprocessor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is also rejected due to its dependency on claim 2.
Claim 12 recites the limitation "the microprocessor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 is also rejected due to its dependency on claim 12. 
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Neptune Benson (Swimming Pool Filtration, Recirculation, Control And Chemical Equipment), herein after Benson, in view of Noles (US 2019/0023587 A1), and in further view of White (US 2012/0067826 A1). The combination of Benson in view of Noles and White will be referred to as “modified Benson” in the dependent claims.
Regarding claim 1, Benson discloses a sand filter controller for monitoring and controlling (controller, bottom of pg 10) an operation of a sand filter (sand filter, pg 3), the sand filter controller comprising:
a microcontroller (programable logic controller, pg 10 under Model MFP 2 Automatic Controller, section A);
electrical relays (double pole/double throw relays, pg 11 part D) and air operated valves (AOVs) (solenoid valves with pneumatic actuators, pg 13 under Solenoid Valves and pg 12 under pneumatic operators, figures on pg 1) of the sand filter based on signals from the microcontroller (to manage system functions, pg 11 part D);
a liquid crystal display (LCD) screen connected to the microcontroller and that displays the operation of the sand filter, a position of each of the electrical relays, and a position of each of the AOVs (LCD display displaying system operation and status, pg 11 part C);
and a power supply that powers the microcontroller, the electrical relays, and the LCD screen (all power from 120 VAC or 230 VAC, bottom of pg 10), wherein the sand filter is a single-housing-multi-stage water treatment sand filter (single house and multiple stages in picture on pg 3).
Benson also discloses a pressure switch to sense a signal for backwash actuation on a preset pressure drop (pg 11, part E). However, Benson does not disclose more than one sensor, the microcontroller being capable of receiving information from more than one sensor, or the electrical relays controlling the valves. 
Noles discloses a water filtration system (par [0038], figures 1 and 4) that includes sand (par [0044]). Noles also discloses a plurality of sensors (flow rate sensors 54, par [0058], figure 4) that transmit signals to a controller (controller 60, par [0058], figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors and controller for receiving information from sensors of Noles into the sand filtration system of Benson. Doing so would allow one sensor to be placed upstream and another sensor to be placed downstream, which would allow the controller to calculate the actual flow rate from the sensors and compare it to an expected flowrate, as recognized by Noles (par [0058]). However, Noles does not disclose controlling the valves with electrical relays.
White discloses an automatic backwash filtration system (par [0038]). White also discloses a programmable logic controller 14 that sends a 110 VAC signal to valves (par [0039], [0043], and [0047], figures 1-5) in method steps (par [0043], [0048 – 0051]), and control wiring (par [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the programmable logic controller communicating with the valves from White into the filtration system of Benson in view of Noles. Doing so would allow the system to open and close valves for backwashing if there was a block in the system, as recognized by White (par [0043]).
Regarding claim 11, Benson discloses a sand filter (sand filter, pg 3) comprising: air operated valves (AOVs) (solenoid valves with pneumatic actuators, pg 13 under Solenoid Valves and pg 12 under pneumatic operators, figures on pg 1); and a sand filter controller (controller, bottom of pg 10) that controls the AOVs and sensors (controlling up to (4) filters and (1) one priority valve, pg 11, part G), wherein the sand filter controller comprises:
a microcontroller (programable logic controller, pg 10 under Model MFP 2 Automatic Controller, section A);
electrical relays (double pole/double throw relays, pg 11 part D) and air operated valves (AOVs) (solenoid valves with pneumatic actuators, pg 13 under Solenoid Valves and pg 12 under pneumatic operators, figures on pg 1) of the sand filter based on signals from the microcontroller (to manage system functions, pg 11 part D);
a liquid crystal display (LCD) screen connected to the microcontroller and that displays the operation of the sand filter, a position of each of the electrical relays, and a position of each of the AOVs (LCD display displaying system operation and status, pg 11 part C);
and a power supply that powers the microcontroller, the electrical relays, and the LCD screen (all power from 120 VAC or 230 VAC, bottom of pg 10), wherein the sand filter is a single-housing-multi-stage water treatment sand filter (single house and multiple stages in picture on pg 3).
Benson also discloses a pressure switch to sense a signal for backwash actuation on a preset pressure drop (pg 11, part E). However, Benson does not disclose a plurality of sensors or the controller controlling the valves and sensors. 
Noles discloses a water filtration system (par [0038], figures 1 and 4) that includes sand (par [0044]). Noles also discloses a plurality of sensors (flow rate sensors 54, par [0058], sensors operably coupled to controller 60, par [0051], figure 4) that transmit signals to a controller (controller 60, par [0058], figure 4) and the controller coupled to and controlling valves (controller 60 and valves 70 and 72 (may include a plurality of valves), can be pneumatic, figure 4, par [0060] and [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and the controller controlling the sensors and valves from Noles into the sand filtration system of Benson because according to Noles one sensor could be placed upstream and another sensor could be placed downstream, which would allow the controller to calculate the actual flow rate from the sensors and compare it to an expected flowrate (par [0058] and [0051]). Additionally, it would allow the valves to be actuated or switched by the controller, as recognized by Noles (par [0061]). However, Noles does not disclose controlling the valves with electrical relays.
White discloses an automatic backwash filtration system (par [0038]). White also discloses a programmable logic controller 14 that sends a 110 VAC signal to valves (par [0039], [0043], and [0047], figures 1-5) in method steps (par [0043], [0048 – 0051]), and control wiring (par [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the programmable logic controller communicating with the valves from White into the filtration system of Benson in view of Noles. Doing so would allow the system to open and close valves for backwashing if there was a block in the system, as recognized by White (par [0043]).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neptune Benson (Swimming Pool Filtration, Recirculation, Control And Chemical Equipment), in view of Noles (US 2019/0023587 A1), in view of White (US 2012/0067826 A1), and in further view of Casciaro (“Integrating an Automated Sand Filtration Control System”). The combination of Benson in view of Noles and White will be referred to as “modified Benson” in the dependent claims.
Regarding claim 2, modified Benson discloses the sand filter controller of claim 1 and that the controller can control up to four filters and a priority valve (Benson pg 11, part G). 
However, modified Benson does not disclose wherein the AOVs include at least four inlet AOVs, four drainage AOVs, one outlet AOV, and one rinse AOV, the signals from the microprocessor causes the electrical relays to open and close the AOVs in a step-wise manner, and the microcontroller causes the LCD screen to display the position of each of the AOVs based on the signals transmitted to the electrical relays. 
Casciaro discloses automated sand filtration system (pg 3 under Overcoming Challenges with Automation section). Casciaro also discloses at least four inlet AOVs, four drainage AOVs, one outlet AOV, and one rinse AOV (all in attached labelled picture from Casciaro, not on IDS PDF) and a screen showing the position of each valve (status of each valve shown as red/green in Design for Sand Filter Screen from Casciaro, not on IDS PDF). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valves and position display of Casciaro into the sand filtration system from modified Benson. According to Casciaro, doing so would allow for improved visibility, control, and alarming (pg 3 under Overcoming Challenges with Automation section). However, modified Benson in view of Casciaro does not disclose signals from the microprocessor causing the relays to open and close the valves. 
White discloses an automatic backwash filtration system (par [0038]). White also discloses a programmable logic controller 14 that sends a 110 VAC signal to valves (par [0039], [0043], and [0047], figures 1-5) in method steps (par [0043], [0048 – 0051]), and control wiring (par [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the programmable logic controller communicating with the valves from White into the filtration system of modified Benson in view of Casciaro. Doing so would allow the system to open and close valves for backwashing if there was a block in the system, as recognized by White (par [0043]).
Regarding claim 12, modified Benson discloses the sand filter of claim 11 and that the controller can control up to four filters and a priority valve (Benson pg 11, part G). 
However, modified Benson does not disclose wherein the AOVs include at least four inlet AOVs, four drainage AOVs, one outlet AOV, and one rinse AOV, the signals from the microprocessor causes the electrical relays to open and close the AOVs in a step-wise manner, and the microcontroller causes the LCD screen to display the position of each of the AOVs based on the signals transmitted to the electrical relays. 
Casciaro discloses automated sand filtration system (pg 3 under Overcoming Challenges with Automation section). Casciaro also discloses at least four inlet AOVs, four drainage AOVs, one outlet AOV, and one rinse AOV (all in attached labelled picture from Casciaro, not on IDS PDF) and a screen showing the position of each valve (status of each valve shown as red/green in Design for Sand Filter Screen from Casciaro, not on IDS PDF). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valves and position display of Casciaro into the sand filtration system from modified Benson. According to Casciaro, doing so would allow for improved visibility, control, and alarming (pg 3 under Overcoming Challenges with Automation section). However, modified Benson in view of Casciaro does not disclose signals from the microprocessor causing the relays to open and close the valves. 
White discloses an automatic backwash filtration system (par [0038]). White also discloses a programmable logic controller 14 that sends a 110 VAC signal to valves (par [0039], [0043], and [0047], figures 1-5) in method steps (par [0043], [0048 – 0051]), and control wiring (par [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the programmable logic controller communicating with the valves from White into the filtration system of modified Benson in view of Casciaro. Doing so would allow the system to open and close valves for backwashing if there was a block in the system, as recognized by White (par [0043]).
Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Neptune Benson (Swimming Pool Filtration, Recirculation, Control And Chemical Equipment), in view of Noles (US 2019/0023587 A1), in view of White (US 2012/0067826 A1), and in further view of Branum et al (US 2019/0112201 A1), herein after Branum. The combination of Benson in view of Noles and White will be referred to as “modified Benson” in the dependent claims.
Regarding claim 3, modified Benson discloses the sand filter controller of claim 1, a pressure switch to sense a signal for backwash actuation based on a pressure drop (see Benson pg 11, section E), and pressure gages (see Benson pg 8, under Face Piping section D). However, modified Benson does not disclose if the filter is clogged.
Branum discloses a sand filter treatment system (par [0097]) with input sensors 205, internal sensors 210, and output sensors 215 (figure 2, par [0062]). Branum also discloses that signals received from the sensors are used to determine if an unexpected event or error condition has occurred from a pressure above a differential pressure setpoint (par [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors and detecting an unexpected error from a pressure differential from Branum into the filter system from modified Benson. Doing so would allow an alarm or signal to be generated, send a notification to the user, or initiate a service call, as recognized by Branum (par [0062] and [0104]).
Regarding claim 4, modified Benson in view of Branum discloses the sand filter controller of claim 3. Modified Benson in view of Branum also discloses a controller (see Noles, controller 60, par [0058], figure 4) with an LCD screen (see Benson, LCD display displaying system operation and status, pg 11 part C), but does not yet disclose an alarm that alerts the user of differential pressure. Branum now further discloses a controller (controller 110, figure 1A, 1B, 2, 3, par [0055] and [0104]) generating an audible or visual alarm if the monitored pressure exceeds a predetermined differential pressure (par [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the differential pressure alarm from Branum into the sand filtration system of modified Benson in view of Branum. Doing so would allow the user to receive a notification, or schedule or initiate service, as recognized by Branum (par [0104]).
Regarding claim 5, modified Benson in view of Branum discloses the sand filter controller of claim 3, but does not yet disclose a drain flow sensor that measures a pressure at a drainage AOV from among the AOVs and the microcontroller determining whether a failure occurred at any of the AOVs based on a pressure measured by the drain flow sensor. 
However, Noles discloses a water filtration system (par [0038], figures 1 and 4) and now further discloses a drain flow sensor (flow rate sensor 54, figure 4, see Noles par [0058]) that measures a pressure at a drainage AOV from among the AOVs (differential pressure through system 10 measured by flowrate sensor and pressure sensors 50 and 52, see Noles par [0059], figure 4) . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor that measures a pressure from Noles into the sand filtration system from modified Benson in view of Branum. Doing so would allow backwash to be triggered in the system based on differential pressure, as recognized by Noles (par [0059]).
Modified Benson in view of Branum discloses the sand filter controller of claim 3, but does not yet disclose that the microcontroller determines whether a failure occurred at any of the AOVs based on a pressure measured by the drain flow sensor. However, Branum discloses a sand filter treatment system (par [0097]) and now further discloses whether a failure occurred based on a pressure measured by a sensor (pressure of water above a differential pressure setpoint, controller 110 and local monitor 225 generate alarm if error condition or unexpected event occurs, see Branum par [0062], figure 2, 3, and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller determining if a failure occurred based on pressure from Branum into the sand filtration system from modified Benson in view of Branum. Doing so would allow the user to receive a notification, or schedule or initiate service, as recognized by Branum (par [0104]).
Regarding claim 6, modified Benson in view of Branum discloses the sand filter controller of claim 5. However, modified Benson in view of Branum does not yet disclose the screen displaying an alarm if a failure occurred. 
Branum discloses a sand filter treatment system (par [0097]) and now further discloses a screen displaying an alarm when a failure occurs (controller 110 and local monitor 225 generate alarm if error condition or unexpected event occurs, see Branum par [0062], figure 2, 3, and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying a failure alert on a screen from Branum into the sand filtration system from modified Benson in view of Branum. Doing so would allow the user to receive a notification, or schedule or initiate service, as recognized by Branum (par [0104]).
Regarding claim 13, modified Benson discloses the sand filter of claim 11, a pressure switch to sense a signal for backwash actuation based on a pressure drop (see Benson pg 11, section E), and pressure gages (see Benson pg 8, under Face Piping section D). However, modified Benson does not disclose if the filter is clogged.
Branum discloses a sand filter treatment system (par [0097]) with input sensors 205, internal sensors 210, and output sensors 215 (figure 2, par [0062]). Branum also discloses that signals received from the sensors are used to determine if an unexpected event or error condition has occurred from a pressure above a differential pressure setpoint (par [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors and detecting an unexpected error from a pressure differential from Branum into the filter system from modified Benson. Doing so would allow an alarm or signal to be generated, send a notification to the user, or initiate a service call, as recognized by Branum (par [0062] and [0104]).
Regarding claim 14, modified Benson discloses the sand filter of claim 13. Modified Benson in view of Branum also discloses a controller (see Noles, controller 60, par [0058], figure 4) with an LCD screen (see Benson, LCD display displaying system operation and status, pg 11 part C), but does not yet disclose an alarm that alerts the user of differential pressure. Branum now further discloses a controller (controller 110, figure 1A, 1B, 2, 3, par [0055] and [0104]) generating an audible or visual alarm if the monitored pressure exceeds a predetermined differential pressure (par [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the differential pressure alarm from Branum into the sand filtration system of modified Benson in view of Branum. Doing so would allow the user to receive a notification, or schedule or initiate service, as recognized by Branum (par [0104]).
Regarding claim 15, modified Benson discloses the sand filter of claim 13, but does not yet disclose a drain flow sensor that measures a pressure at a drainage AOV from among the AOVs and the microcontroller determining whether a failure occurred at any of the AOVs based on a pressure measured by the drain flow sensor. 
However, Noles discloses a water filtration system (par [0038], figures 1 and 4) and now further discloses a drain flow sensor (flow rate sensor 54, figure 4, see Noles par [0058]) that measures a pressure at a drainage AOV from among the AOVs (differential pressure through system 10 measured by flowrate sensor and pressure sensors 50 and 52, see Noles par [0059], figure 4) . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor that measures a pressure from Noles into the sand filtration system from modified Benson in view of Branum. Doing so would allow backwash to be triggered in the system based on differential pressure, as recognized by Noles (par [0059]).
Modified Benson in view of Branum discloses the sand filter controller of claim 3, but does not yet disclose that the microcontroller determines whether a failure occurred at any of the AOVs based on a pressure measured by the drain flow sensor. However, Branum discloses a sand filter treatment system (par [0097]) and now further discloses whether a failure occurred based on a pressure measured by a sensor (pressure of water above a differential pressure setpoint, controller 110 and local monitor 225 generate alarm if error condition or unexpected event occurs, see Branum par [0062], figure 2, 3, and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller determining if a failure occurred based on pressure from Branum into the sand filtration system from modified Benson in view of Branum. Doing so would allow the user to receive a notification, or schedule or initiate service, as recognized by Branum (par [0104]).
Regarding claim 16, modified Benson discloses the sand filter of claim 15. However, modified Benson in view of Branum does not yet disclose the screen displaying an alarm if a failure occurred. 
Branum discloses a sand filter treatment system (par [0097]) and now further discloses a screen displaying an alarm when a failure occurs (controller 110 and local monitor 225 generate alarm if error condition or unexpected event occurs, see Branum par [0062], figure 2, 3, and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying a failure alert on a screen from Branum into the sand filtration system from modified Benson in view of Branum. Doing so would allow the user to receive a notification, or schedule or initiate service, as recognized by Branum (par [0104]).
Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neptune Benson (Swimming Pool Filtration, Recirculation, Control And Chemical Equipment), in view of Noles (US 2019/0023587 A1), in view of White (US 2012/0067826 A1),  in view of Branum et al (US 2019/0112201 A1), and in further view of Barbaro et al (US 7,399,419 B2), herein after Barbaro. The combination of Benson in view of Noles and White will be referred to as “modified Benson” in the dependent claims.
Regarding claim 7, modified Benson in view of Branum discloses the sand filter controller of claim 3. However, modified Benson in view of Branum does not disclose the sand filter including four stages and performing a backwash based on differential pressure. 
Barbaro discloses a modular filtration system (Col. 2, lines 51-56, figures 1-4 and 14) with sand (Col. 4, lines 28-31). Barbaro further discloses four internal stages (modules 40, 60, 80, 100, and 120 in filter assembly 10, Col. 3, lines 16-20, figure 1, 3, and 14) and backwashing sequentially (backwash set for each module for desired interval and performed separately at designated times, Col. 10, lines 52-54) based on differential pressure (pressure differential and pressure sensors trigger backwash, Col. 10, lines 7-24, figures 1 and 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the four stages and backwashing based on differential pressure of Barbaro into the sand filtration system from modified Benson in view of Branum. Doing so would provide more modules based on the characteristics of flow to be treated (Col. 17, lines 16-20) and would allow the system to bypass an occluded portion, as recognized by Barbaro (Col. 10, lines 7-24).
Regarding claim 8, modified Benson in view of Branum discloses the sand filter controller of claim 3, wherein the sand filter internally includes four stages. However, modified Benson in view of Branum does not disclose the microcontroller causing only one of the four stages to perform a backwash based on the differential pressure of the sand filter.
Barbaro discloses a modular filtration system (Col. 2, lines 51-56, figures 1-4 and 14) with sand (Col. 4, lines 28-31) and further discloses backwashing one of the four stages based on differential pressure (the backwash flow introduced to a module during operation or when the filter system is shut down, Col. 10, lines 47-48) based on the differential pressure of the sand filter (pressure differential and pressure sensors trigger backwash, Col. 10, lines 7-24, figures 1 and 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate backwashing one of the four stages based on differential pressure of Barbaro into the sand filtration system from modified Benson in view of Branum. Doing so would allow the system to bypass an occluded portion, as recognized by Barbaro (Col. 10, lines 7-24).
Regarding claim 17, modified Benson in view of Branum discloses the sand filter of claim 13. However, modified Benson in view of Branum does not disclose the sand filter including four stages and performing a backwash based on differential pressure. 
Barbaro discloses a modular filtration system (Col. 2, lines 51-56, figures 1-4 and 14) with sand (Col. 4, lines 28-31). Barbaro further discloses four internal stages (modules 40, 60, 80, 100, and 120 in filter assembly 10, Col. 3, lines 16-20, figure 1, 3, and 14) and backwashing sequentially (backwash set for each module for desired interval and performed separately at designated times, Col. 10, lines 52-54) based on differential pressure (pressure differential and pressure sensors trigger backwash, Col. 10, lines 7-24, figures 1 and 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the four stages and backwashing based on differential pressure of Barbaro into the sand filtration system from modified Benson in view of Branum. Doing so would provide more modules based on the characteristics of flow to be treated (Col. 17, lines 16-20) and would allow the system to bypass an occluded portion, as recognized by Barbaro (Col. 10, lines 7-24).
Regarding claim 18, modified Benson in view of Branum discloses the sand filter of claim 13, wherein the sand filter internally includes four stages. However, modified Benson in view of Branum does not disclose the microcontroller causing only one of the four stages to perform a backwash based on the differential pressure of the sand filter.
Barbaro discloses a modular filtration system (Col. 2, lines 51-56, figures 1-4 and 14) with sand (Col. 4, lines 28-31) and further discloses backwashing one of the four stages based on differential pressure (the backwash flow introduced to a module during operation or when the filter system is shut down, Col. 10, lines 47-48) based on the differential pressure of the sand filter (pressure differential and pressure sensors trigger backwash, Col. 10, lines 7-24, figures 1 and 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate backwashing one of the four stages based on differential pressure of Barbaro into the sand filtration system from modified Benson in view of Branum. Doing so would allow the system to bypass an occluded portion, as recognized by Barbaro (Col. 10, lines 7-24).
Claims 9 and 19 area rejected under 35 U.S.C. 103 as being unpatentable over Neptune Benson (Swimming Pool Filtration, Recirculation, Control And Chemical Equipment), in view of Noles (US 2019/0023587 A1), in view of White (US 2012/0067826 A1), in view of Casciaro (“Integrating an Automated Sand Filtration Control System”), in further view of Lorenz (US 2011/0308618 A1), and in further view of Learning Instrumentation and Control Engineering (“Control Valve Actuator Bench-set and Valve Stroking”), herein after Engineering. The combination of Benson in view of Noles and White will be referred to as “modified Benson” in the dependent claims.
Regarding claim 9, modified Benson in view of Casciaro discloses the sand filter controller of claim 2 and the microcontroller. However, modified Benson in view of Casciaro does not disclose detecting a failure, closing all of the drainage valves, and the rinse valve, while opening the outlet valve, and the inlet valves, monitoring a flow value at the drainage valves and rinse valve transmitted from a drainage flow sensor and comparing the values to a predetermined threshold, upon detecting the failure, controls the electrical relays to switch all of the AOVs into an isolated state, and determines which of the AOVs is a failed AOV based on measuring a flow value while sequentially stroking one or more of the AOVs in the isolated state, and causes the LCD screen to display information with regard to the failed AOV. 
However, Lorenz discloses a water treatment system with a sediment filter (20, par [0026] and [0068], figures 1-3). Additionally, Lorenz discloses detecting a failure in a valve (alarm condition, par [0087]), monitoring a flow value (data received from flow metering valves to control system 36, figure 1-3, par [0087]) at the at least four drainage valves (drain flow metering valves 46 and 52, and potable flow metering valve 56 and condensate flow metering valve 42, figure 8, par [0084]) and rinse valve (end of use flow metering valve 80, figure 8), transmitted from a drainage flow sensor (metering valve 46 (can be separated into valves and flow meters), figure 8, par [0032]), and compares the drainage flow value to a predetermined threshold (fluid flow through a valve is low, high, etc., par [0087]), detects a failure in at least one of the drainage AOVs or the rinse AOV based on determining that the drainage flow value exceeds the predetermined threshold (fluid flow through a valve is low, high, etc., this may possibly indicate a leak or other mechanical or electrical component failure in the valve, meter, sensor, par [0087]), determines which valve failed (control system 36 to show reports for each electronic flow metering valve, the fluid flow through the valves (to help detect leaks or other failures), figure 8, par [0089]), and causes the LCD screen to display information with regard to the failed AOV (computing device 402 and display 442 shows flow metering valve program module 418 and monitors the valves, par [0088-0090] and [0082-0083], figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valves and predetermined threshold from Lorenz into the sand filter filtration system from modified Benson in view of Casciaro. Doing so would allow the user to be notified if there was an alarm condition indicated from one of the valve sensors, as recognized by Lorenz (par [0087]). Modified Benson in view of Casciaro and Lorenz does not yet disclose the valves opening and closing, the valves in an isolated state, or stroking the valves in the isolated state. 
However, White discloses an automatic backwash filtration system (par [0038]). Additionally, White now further discloses a filter fault mode of operation including closing all of the drainage AOVs (close drain valve 20, par [0049], figure 3) and the rinse AOV (close freeze drain valve 24, par [0049], figure 3) while opening the outlet AOV (flush valve 18 open, par [0049], figure 3) and all of the inlet AOVs (feed valve 22 open [0049], at least one of each valve par [0015], figure 3, par [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate opening and closing the valves from White into modified Benson in view of Casciaro and Lorenz. Doing so would allow the openings to no longer be blocked by solids, as recognized by White (par [0043]). However, modified Benson in view of Casciaro and Lorenz does not disclose the valves in an isolated state or stroking the valves in the isolated state.
Barbaro discloses a modular filtration system (Col. 2, lines 51-56) with sand (Col. 4, lines 28-31). Barbaro further discloses an isolated state of the valves (when preset pressure is exceeded, the first valve 423 opens to provide alternate flow and valves 422 and 431 are isolated, Col. 12, line 54-67, does this for each module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve isolation from Barbaro into the sand filtration system from modified Benson in view of Casciaro, White, and Lorenz. Doing so would allow backwashing to occur and allow the system to bypass certain modules, as recognized by Barbaro (Col. 12, lines 54-67). However, modified Benson in view of Casciaro, Lorenz, and Barbaro does not disclose stroking the valves.
Engineering discloses valve stroking (pg 2) and stroking valves to check operation of valves (pg 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stroking the valves from Engineering into the sand filtration system of modified Benson in view of Casciaro, Lorenz, and Barbaro. Doing so would allow problems to be identified easily and corrected early, as recognized by Engineering (pg 2).
Regarding claim 19, modified Benson in view of Casciaro discloses the sand filter of claim 12. However, modified Benson in view of Casciaro does not disclose detecting a failure, closing all of the drainage valves, and the rinse valve, while opening the outlet valve, and the inlet valves, monitoring a flow value at the drainage valves and rinse valve transmitted from a drainage flow sensor and comparing the values to a predetermined threshold, upon detecting the failure, controls the electrical relays to switch all of the AOVs into an isolated state, and determines which of the AOVs is a failed AOV based on measuring a flow value while sequentially stroking one or more of the AOVs in the isolated state, and causes the LCD screen to display information with regard to the failed AOV. 
However, Lorenz discloses a water treatment system with a sediment filter (20, par [0026] and [0068], figures 1-3). Additionally, Lorenz discloses detecting a failure in a valve (alarm condition, par [0087]), monitoring a flow value (data received from flow metering valves to control system 36, figure 1-3, par [0087]) at the at least four drainage valves (drain flow metering valves 46 and 52, and potable flow metering valve 56 and condensate flow metering valve 42, figure 8, par [0084]) and rinse valve (end of use flow metering valve 80, figure 8), transmitted from a drainage flow sensor (metering valve 46 (can be separated into valves and flow meters), figure 8, par [0032]), and compares the drainage flow value to a predetermined threshold (fluid flow through a valve is low, high, etc., par [0087]), detects a failure in at least one of the drainage AOVs or the rinse AOV based on determining that the drainage flow value exceeds the predetermined threshold (fluid flow through a valve is low, high, etc., this may possibly indicate a leak or other mechanical or electrical component failure in the valve, meter, sensor, par [0087]), determines which valve failed (control system 36 to show reports for each electronic flow metering valve, the fluid flow through the valves (to help detect leaks or other failures), figure 8, par [0089]), and causes the LCD screen to display information with regard to the failed AOV (computing device 402 and display 442 shows flow metering valve program module 418 and monitors the valves, par [0088-0090] and [0082-0083], figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valves and predetermined threshold from Lorenz into the sand filter filtration system from modified Benson in view of Casciaro. Doing so would allow the user to be notified if there was an alarm condition indicated from one of the valve sensors, as recognized by Lorenz (par [0087]). Modified Benson in view of Casciaro and Lorenz does not yet disclose the valves opening and closing, the valves in an isolated state, or stroking the valves in the isolated state. 
However, White discloses an automatic backwash filtration system (par [0038]). Additionally, White now further discloses a filter fault mode of operation including closing all of the drainage AOVs (close drain valve 20, par [0049], figure 3) and the rinse AOV (close freeze drain valve 24, par [0049], figure 3) while opening the outlet AOV (flush valve 18 open, par [0049], figure 3) and all of the inlet AOVs (feed valve 22 open [0049], at least one of each valve par [0015], figure 3, par [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate opening and closing the valves from White into modified Benson in view of Casciaro and Lorenz. Doing so would allow the openings to no longer be blocked by solids, as recognized by White (par [0043]). However, modified Benson in view of Casciaro and Lorenz does not disclose the valves in an isolated state or stroking the valves in the isolated state.
Barbaro discloses a modular filtration system (Col. 2, lines 51-56) with sand (Col. 4, lines 28-31). Barbaro further discloses an isolated state of the valves (when preset pressure is exceeded, the first valve 423 opens to provide alternate flow and valves 422 and 431 are isolated, Col. 12, line 54-67, does this for each module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve isolation from Barbaro into the sand filtration system from modified Benson in view of Casciaro, White, and Lorenz. Doing so would allow backwashing to occur and allow the system to bypass certain modules, as recognized by Barbaro (Col. 12, lines 54-67). However, modified Benson in view of Casciaro, Lorenz, and Barbaro does not disclose stroking the valves.
Engineering discloses valve stroking (pg 2) and stroking valves to check operation of valves (pg 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stroking the valves from Engineering into the sand filtration system of modified Benson in view of Casciaro, Lorenz, and Barbaro. Doing so would allow problems to be identified easily and corrected early, as recognized by Engineering (pg 2).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neptune Benson (Swimming Pool Filtration, Recirculation, Control And Chemical Equipment), in view of Noles (US 2019/0023587 A1), in view of White (US 2012/0067826 A1), and in further view of Pruchniewski et al (US 9,031,702 B2), herein after Pruchniewski. The combination of Benson in view of Noles and White will be referred to as “modified Benson” in the dependent claims.
Regarding claim 10, modified Benson discloses the sand filter controller of claim 1 and the microcontroller, the LCD screen displaying the status of the filter (LCD display displaying system operation and status, see Benson pg 11 part C), and time (pressure and time options and a real time clock, see Benson pg 11, section G). However, modified Benson does not disclose the remaining time in each step. 
Pruchniewski discloses a control system for a pool/spa (Col. 4, lines 9-11, figures 1-20B). Pruchniewski also discloses a count-down timer 346 (Col. 19, lines 54-56, figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the count-time timer of Pruchniewski into the sand filtration system of modified Benson. Doing so would provide consumption, run-time information, and periodic/historical usage of the devices, as recognized by Pruchniewski (Col. 26, lines 8-12).
Regarding claim 20, modified Benson discloses the sand filter of claim 11 and the microcontroller, the LCD screen displaying the status of the filter (LCD display displaying system operation and status, see Benson pg 11 part C), and time (pressure and time options and a real time clock, see Benson pg 11, section G). However, modified Benson does not disclose the remaining time in each step. 
Pruchniewski discloses a control system for a pool/spa (Col. 4, lines 9-11, figures 1-20B). Pruchniewski also discloses a count-down timer 346 (Col. 19, lines 54-56, figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the count-time timer of Pruchniewski into the sand filtration system of modified Benson. Doing so would provide consumption, run-time information, and periodic/historical usage of the devices, as recognized by Pruchniewski (Col. 26, lines 8-12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA MARIE BRADY whose telephone number is (571)272-7622. The examiner can normally be reached Monday - Thursday 7:00-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA M BRADY/Examiner, Art Unit 1779        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779